         Case 8:19-cv-01174-WFJ-SPF Document 3 Filed 05/16/19 Page 1 of 6 PageID 359

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


          TAYLOR MEDIA CORP., D/B/A THE                          )
                PENNY HOARDER                                    )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.
                                                                 )                              FY763)
      FLUENT, INC., FLUENT, LLC, and SEA OF                      )
     SAVINGS LLC a/k/a SEA OF SAVINGS, LLC,                      )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FLUENT, INC.
                                           NATIONAL REGISTERED AGENTS, INC., AS REGISTERED AGENT
                                           1200 SOUTH PINE ISLAND ROAD
                                           PLANTATION, FL 33324




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           LIESER SKAFF ALEXANDER, PLLC
                                           403 North Howard Avenue
                                           Tampa, Florida 33606
                                           (813) 280-1256

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT
                                                                                  OF C OU
                                                                                       O URT
                                                                                          RT

                                                                                        BarbaraSohn
Date:      May 16, 2019
                                                                                      Signature
                                                                                      SSi
                                                                                        iggnnaatture off C
                                                                                                         Clerk
                                                                                                           lerrkk oorr De
                                                                                                           le          D
                                                                                                                       Deputy
                                                                                                                         epu Clerk
           Case 8:19-cv-01174-WFJ-SPF Document 3 Filed 05/16/19 Page 2 of 6 PageID 360

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.         FY763)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 8:19-cv-01174-WFJ-SPF Document 3 Filed 05/16/19 Page 3 of 6 PageID 361

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


          TAYLOR MEDIA CORP., D/B/A THE                          )
                PENNY HOARDER                                    )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.        FY763)
                                                                 )
      FLUENT, INC., FLUENT, LLC, and SEA OF                      )
     SAVINGS LLC a/k/a SEA OF SAVINGS, LLC,                      )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FLUENT, LLC
                                           NATIONAL REGISTERED AGENTS, INC., AS REGISTERED AGENT
                                           160 GREENTREE DR STE 101
                                           DOVER, DE 19904




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           LIESER SKAFF ALEXANDER, PLLC
                                           403 North Howard Avenue
                                           Tampa, Florida 33606
                                           (813) 280-1256

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF
                                                                                   FCCOURT
                                                                                      OU
                                                                                      O URT
                                                                                         RT

                                                                                        BarbaraSohn
Date:        May 16, 2019
                                                                                      SSignature
                                                                                       Si
                                                                                       Sign
                                                                                        iggnnaattur
                                                                                                 ure off C
                                                                                                 ure     Clerk
                                                                                                           lerkk oorr D
                                                                                                           le         De
                                                                                                                      Deputy
                                                                                                                        eepppuut Clerk
           Case 8:19-cv-01174-WFJ-SPF Document 3 Filed 05/16/19 Page 4 of 6 PageID 362

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.          FY763)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 8:19-cv-01174-WFJ-SPF Document 3 Filed 05/16/19 Page 5 of 6 PageID 363

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


          TAYLOR MEDIA CORP., D/B/A THE                          )
                PENNY HOARDER                                    )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. FY763)
                                                                 )
      FLUENT, INC., FLUENT, LLC, and SEA OF                      )
     SAVINGS LLC a/k/a SEA OF SAVINGS, LLC,                      )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SEA OF SAVINGS LLC
                                           NATIONAL REGISTERED AGENTS, INC., AS REGISTERED AGENT
                                           160 GREENTREE DR STE 101
                                           DOVER, DE 19904




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           LIESER SKAFF ALEXANDER, PLLC
                                           403 North Howard Avenue
                                           Tampa, Florida 33606
                                           (813) 280-1256

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT
                                                                                 OF C OU
                                                                                      OU
                                                                                       URT
                                                                                         RT
                                                                                         RT
                                                                                       BarbaraSohn
Date:       May 16, 2019
                                                                                     Signature
                                                                                     SSi
                                                                                       iggnnaattuurre off C
                                                                                                          Clerk
                                                                                                            lerrkk oorr D
                                                                                                            le          De
                                                                                                                        Deputy
                                                                                                                          epu
                                                                                                                           puty Clerk
           Case 8:19-cv-01174-WFJ-SPF Document 3 Filed 05/16/19 Page 6 of 6 PageID 364

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.          FY763)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
